DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-4, 6-15 are allowed over the prior art of record.

The closest prior art of record is US 10466706, (hereinafter Prasad) and US 20150002284, (hereinafter Matsuno), and US 20100299000 (hereinafter Nakamura).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Prasad discloses an invention that provides a guidance system comprising a camera that detects a lane-marking on a roadway traveled by a host-vehicle and a lead-vehicle traveling ahead of the host-vehicle; a vehicle-to-vehicle transceiver that receives a future-route from the lead-vehicle; and a controller in communication with the camera and the vehicle-to-vehicle transceiver, said controller determines a travel-path for the host-vehicle based on the lane-marking, and follows the lead-vehicle when the future-route coincides with the travel-path. Prasad further discloses, in response to determining that the lane-markings are no longer detectable, identifying, with the camera, a forward vehicle travelling ahead of the host-vehicle; determining, with the controller, a projected-path associated with the forward vehicle; and if the projected-path associated with the forward vehicle corresponds to the host-vehicle path previously determined based on the one or more lane-markings, operating the host-

The next prior art reference Matsuno discloses an invention that provides an assist controller for a vehicle that estimates the visibility of a driver, calculates a visibility degradation ratio as a temporal change amount of the visibility, compares the visibility degradation ratio with a warning threshold that has been set in advance according to a vehicle speed, determines whether to warn the driver with a warning device, compares the visibility degradation ratio with a control characteristic change threshold that has been set in advance according to a vehicle speed, determines changes in control characteristics of the ABS function, skid preventing control function, and brake assist control function, compares the visibility degradation ratio with a deceleration control actuation threshold that has been set in advance according to a vehicle speed, and determines whether to execute automatic braking.  However, Matsuno does not explicitly disclose performing first traveling control for causing the host vehicle to travel along a traveling route based on the lane marking in a case where the lane marking recognized is recognized to be a distance equal to or greater than a threshold value when seen from the host vehicle, performing second traveling control for causing the host vehicle to travel on a basis of a trajectory of the preceding vehicle in a case where the lane marking recognized is not recognized 

The next prior art reference Nakamura discloses an invention comprising a driving assistance apparatus that provides a determination has been made there is a road marking within a predetermined range from a vehicle. Nakamura discloses in a case in which there is a single control target solely associated with the road marking thus detected, or in a case in which there are multiple control targets associated with the road marking, and the difference in the marking-target distance is equal to or greater than a driving control threshold distance, the target-vehicle distance, which is the distance between the vehicle and the control target that is a target for guidance and vehicle control, is calculated. The driving assistance apparatus performs guidance and vehicle control according to the control target based upon the target-vehicle distance thus calculated.  However, Nakamura does not explicitly disclose performing first traveling control for causing the host vehicle to travel along a traveling route based on the lane marking in a case where the lane marking recognized is recognized to be a distance equal to or greater than a threshold value when seen from the host vehicle, performing second traveling control for causing the host vehicle to travel on a basis of a trajectory of the preceding vehicle in a case where the lane marking recognized is not recognized to be a distance equal to or greater than the threshold value when seen from the host vehicle, wherein the threshold value is changed on a basis of a vehicle speed of the host vehicle, and when transitioning from one traveling control to another traveling control, setting a hybrid trajectory during the transition.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control device comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
recognizing a preceding vehicle; 
recognizing a lane marking for sectioning a lane in which a host vehicle travels; and 
performing first traveling control for causing the host vehicle to travel along a traveling route based on the lane marking in a case where the lane marking recognized is recognized to be a distance equal to or greater than a threshold value when seen from the host vehicle, and 
performing second traveling control for causing the host vehicle to travel on a basis of a trajectory of the preceding vehicle in a case where the lane marking recognized is not recognized to be a distance equal to or greater than the threshold value when seen from the host vehicle, 
wherein the threshold value is changed on a basis of a vehicle speed of the host vehicle, and 
when transitioning from one traveling control to another traveling control, setting a hybrid trajectory during the transition.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control method comprising: 
causing a computer to: 

perform first traveling control for causing the host vehicle to travel along a traveling route based on a recognized lane marking in a case where the recognized lane marking is recognized to be a distance equal to or greater than a threshold value when seen from the host vehicle, and 
perform second traveling control for causing the host vehicle to travel on a basis of a trajectory of the preceding vehicle in a case where the recognized lane marking is not recognized to be a distance equal to or greater than the threshold value when seen from the host vehicle, 
wherein the threshold value is changed on a basis of a vehicle speed of the host vehicle, and 
when transitioning from one traveling control to another traveling control, setting a hybrid trajectory during the transition.
.
Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A computer-readable non-transitory storage medium storing a program causing a computer to: 
recognize lane markings for sectioning a preceding vehicle and a lane in which the host vehicle travels; 
perform first traveling control for causing the host vehicle to travel along a traveling route based on a recognized lane marking in a case where the recognized lane marking is 
perform second traveling control for causing the host vehicle to travel on a basis of a trajectory of the preceding vehicle in a case where the recognized lane marking is not recognized to be a distance equal to or greater than the threshold value when seen from the host vehicle, 
wherein the threshold value is changed on a basis of a vehicle speed of the host vehicle, and 
when transitioning from one traveling control to another traveling control, setting a hybrid trajectory during the transition.

Claims 2-4, 6-10, 13-15 depend from Claims 1, 11, and 12 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668